Exhibit 10.50
 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR SUCH SHARES UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO XFONE, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
SECURED CONVERTIBLE TERM NOTE
 
FOR VALUE RECEIVED, XFONE, INC., a Nevada corporation (the “Company”), promises
to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box
309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman
Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or
successors in interest, the sum of Two Million Dollars of the United States of
America (US$2,000,000), together with any accrued and unpaid interest hereon, on
September 27, 2008 (the “Maturity Date”) if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the “Purchase Agreement”)
 
The following terms shall apply to this Secured Convertible Term Note (this
“Note”):
 
ARTICLE I  
 
CONTRACT RATE AND AMORTIZATION
 
1.1  Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus one and one half percent
(1.50%) (the “Contract Rate”). The Contract Rate shall be increased or decreased
as the case may be for each increase or decrease in the Prime Rate in an amount
equal to such increase or decrease in the Prime Rate; each change to be
effective as of the day of the change in the Prime Rate. Subject to Section 1.2,
the Contract Rate shall not at any time be less than six percent (6.0%).
Interest shall be (i) calculated on the basis of a 360 day year, and (ii)
payable monthly, in arrears, commencing on October 1, 2005, on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise.
 
1.2  Contract Rate Adjustments and Payments. The Contract Rate shall be
calculated on the last business day of each calendar month hereafter (other than
for increases or decreases in the Prime Rate which shall be calculated and
become effective in accordance with the terms of Section 1.1) until the Maturity
Date (each a “Determination Date”) and shall be subject to adjustment as set
forth herein. If (i) the Company shall have registered the shares of the Common
Stock underlying the conversion of this Note and the exercise of the Warrant on
a registration statement declared effective by the Securities and Exchange
Commission (the “SEC”), and (ii) the market price (the “Market Price”) of the
Common Stock as reported by Bloomberg, L.P. on the Principal Market for the five
(5) trading days immediately preceding a Determination Date exceeds the then
applicable Fixed Conversion Price (as defined in Section 2.1(a)) by at least
twenty-five percent (25%), the Contract Rate for the succeeding calendar month
shall automatically be reduced by 200 basis points (200 b.p.) (2%) for each
incremental twenty-five percent (25%) increase in the Market Price of the Common
Stock above the then applicable Fixed Conversion Price. Notwithstanding the
foregoing (and anything to the contrary contained herein), in no event shall the
Contract Rate at any time be less than zero percent (0%).
 
1.3  Principal Payments. Amortizing payments of the aggregate principal amount
outstanding under this Note at any time (the “Principal Amount”) shall be made
by the Company on April 1, 2006 and on the first business day of each succeeding
month thereafter through and including the Maturity Date (each, an “Amortization
Date”). Subject to Article III below, commencing on the first Amortization Date,
the Company shall make monthly payments to the Holder on each Amortization Date,
each such payment in the amount of $66,666.67 together with any accrued and
unpaid interest on such portion of the Principal Amount plus any and all other
unpaid amounts which are then owing under this Note, the Purchase Agreement
and/or any other Related Agreement (collectively, the “Monthly Amount”). Any
outstanding Principal Amount together with any accrued and unpaid interest and
any and all other unpaid amounts which are then owing by the Company to the
Holder under this Note, the Purchase Agreement and/or any other Related
Agreement shall be due and payable on the Maturity Date.
 
ARTICLE II  
 
CONVERSION AND REDEMPTION
 
2.1  Payment of Monthly Amount.
 
(a)  Payment in Cash or Common Stock. Subject to Section 2.1(b), each month by
the fifth (5th) business day prior to each Amortization Date (the “Notice
Date”), the Holder shall deliver to the Company a written notice in the form of
Exhibit A attached hereto (appropriately completed) (each, a “Repayment Notice”)
stating whether, according to the Conversion Criteria (as defined below), the
Monthly Amount payable on the next Amortization Date shall be paid in cash or
shares of Common Stock, or a combination of both.  If a Payment Election Notice
is not delivered by the Holder on or before the applicable Notice Date for such
Amortization Date, then the Company shall pay the Monthly Amount due on such
Amortization Date in cash. If the Monthly Amount (or a portion of such Monthly
Amount if not all of the Monthly Amount shall have been converted into shares of
Common Stock pursuant to Section 3.2) is required to be paid in cash pursuant to
Section 2.1(b), then the Company shall pay the Holder an amount in cash equal to
101% of the Monthly Amount (or such portion of such Monthly Amount to be paid in
cash) due and owing to the Holder on the Amortization Date. If the Monthly
Amount (or a portion of such Monthly Amount if not all of the Monthly Amount may
be converted into shares of Common Stock pursuant to Section 3.2) is required to
be paid in shares of Common Stock pursuant to Section 2.1(b), the number of such
shares to be issued by the Company to the Holder on such Amortization Date (in
respect of such portion of the Monthly Amount converted into shares of Common
Stock pursuant to Section 2.1(b)), shall be the number determined by dividing
(i) the portion of the Monthly Amount converted into shares of Common Stock, by
(ii) the then applicable Fixed Conversion Price. For purposes hereof, subject to
Section 3.6 hereof, the initial “Fixed Conversion Price” means $3.48.
 
(b)  Monthly Amount Conversion Conditions. Subject to Sections 2.1(a), 2.2, and
3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Amortization Date if the following
conditions (the “Conversion Criteria”) are satisfied: (i) the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
for the five (5) trading days immediately preceding such Amortization Date shall
be greater than or equal to 115% of the Fixed Conversion Price and (ii) the
amount of such conversion does not exceed twenty five percent (25%) of the
aggregate dollar trading volume of the Common Stock for the period of twenty-two
(22) trading days immediately preceding such Amortization Date. If subsection
(i) of the Conversion Criteria is met but subsection (ii) of the Conversion
Criteria is not met as to the entire Monthly Amount, the Holder shall convert
only such part of the Monthly Amount that meets subsection (ii) of the
Conversion Criteria. Any portion of the Monthly Amount due on an Amortization
Date that the Holder has not been able to convert into shares of Common Stock
due to the failure to meet the Conversion Criteria, shall be paid in cash by the
Company at the rate of 101% of the Monthly Amount otherwise due on such
Amortization Date, within three (3) business days of such Amortization Date.
 
2.2  No Effective Registration. Notwithstanding anything to the contrary herein,
none of the Company’s obligations to the Holder may be converted into Common
Stock unless (a) either (i) an effective current Registration Statement (as
defined in the Registration Rights Agreement) covering the shares of Common
Stock to be issued in connection with satisfaction of such obligations exists or
(ii) an exemption from registration for resale of all of the Common Stock issued
and issuable is available pursuant to Rule 144 of the Securities Act and (b) no
Event of Default (as hereinafter defined) exists and is continuing, unless such
Event of Default is cured within any applicable cure period or otherwise waived
in writing by the Holder.
 
2.3  Optional Redemption in Cash. The Company will have the option of redeeming
this Note (“Optional Redemption”) by paying to the Holder a sum of money equal
to one hundred twenty percent (120%) of the Principal Amount outstanding at such
time together with accrued but unpaid interest thereon and any and all other
sums due, accrued or payable to the Holder arising under this Note, the Purchase
Agreement or any other Related Agreement (the “Redemption Amount”) outstanding
on the Redemption Payment Date (as defined below). The Company shall deliver to
the Holder a written notice of redemption (the “Notice of Redemption”)
specifying the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be seven (7) business days after the date of the Notice
of Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (as hereinafter defined) or for
conversions elected to be made by the Holder pursuant to Section 3.3 during the
Redemption Period. The Redemption Amount shall be determined as if the Holder’s
conversion elections had been completed immediately prior to the date of the
Notice of Redemption. On the Redemption Payment Date, the Redemption Amount must
be paid in full in good funds to the Holder. In the event the Company fails to
pay the Redemption Amount on the Redemption Payment Date as set forth herein,
then such Redemption Notice will be null and void.
 
ARTICLE III  
 
HOLDER’S CONVERSION RIGHTS
 
3.1  Optional Conversion. Subject to the terms set forth in this Article III,
the Holder shall have the right, but not the obligation, to convert all or any
portion of the outstanding Principal Amount and/or accrued interest and fees due
and payable into fully paid and nonassessable shares of Common Stock at the
Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as, the “Conversion Shares.”
 
3.2  Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the issued and
outstanding shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder. For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and Regulation 13d-3 thereunder. The Conversion Share
limitation described in this Section 3.2 shall automatically become null and
void following notice to the Company upon the occurrence and during the
continuance of an Event of Default, or upon 75 days prior notice to the Company,
except that at no time shall the number of shares of Common Stock beneficially
owned by the Holder a exceed 19.99% of the outstanding shares of Common Stock.
Notwithstanding anything contained herein to the contrary, the number of shares
of Common Stock issuable by the Company and acquirable by the Holder at a price
below $3.10 per share pursuant to the terms of this Note, the Purchase Agreement
or any other Related Agreement, shall not exceed an aggregate of 1,377,533
shares of Common Stock (subject to appropriate adjustment for stock splits,
stock dividends, or other similar recapitalizations affecting the Common Stock)
(the “Maximum Common Stock Issuance”), unless the issuance of Common Stock
hereunder in excess of the Maximum Common Stock Issuance shall first be approved
by the Company’s shareholders. If at any point in time and from time to time the
number of shares of Common Stock issued pursuant to the terms of this Note, the
Purchase Agreement or any other Related Agreement, together with the number of
shares of Common Stock that would then be issuable by the Company to the Holder
in the event of a conversion or exercise pursuant to the terms of this Note, the
Purchase Agreement or any other Related Agreement, would exceed the Maximum
Common Stock Issuance but for this Section 3.2, the Company shall promptly call
a shareholders meeting to solicit shareholder approval for the issuance of the
shares of Common Stock hereunder in excess of the Maximum Common Stock Issuance.
Notwithstanding anything contained herein to the contrary, the provisions of
this Section 3.2 are irrevocable and may not be waived by the Holder or the
Company. Except for conversions of lesser amounts made pursuant to Section
2.1(a) above, the Holder shall not, pursuant to any Notice of Conversion
(defined below) convert an amount less than Ten Thousand Dollars (US$10,000).
 
3.3  Mechanics of Holder’s Conversion.
 
In the event that the Holder elects to convert this Note into Common Stock, the
Holder shall give notice of such election by delivering an executed and
completed notice of conversion in substantially the form of Exhibit A hereto
(appropriately completed) (“Notice of Conversion”) to the Company and such
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and fees that are being converted. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records and shall provide
written notice thereof to the Company within two (2) business days after the
Conversion Date. Each date on which a Notice of Conversion is delivered or
telecopied to the Company in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”). Pursuant to the terms of the
Notice of Conversion, the Company will issue instructions to the transfer agent
accompanied by an opinion of counsel within three (3) business days of the date
of the delivery to the Company of the Notice of Conversion and shall cause the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder by crediting the account of the Holder’s designated broker with
the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within three (3) business days after receipt by the
Company of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Company of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of the Conversion Shares, unless the Holder
provides the Company written instructions to the contrary.
 
3.4  Late Payments. The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Company shall
pay late payments to the Holder for any late issuance of Conversion Shares in
the form required pursuant to this Article II upon conversion of this Note, in
the amount equal to $500 per business day after the Delivery Date. The Company
shall make any payments incurred under this Section in immediately available
funds upon demand.
 
3.5  Conversion Mechanics. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal and interest and fees to be converted, if any, by the then
applicable Fixed Conversion Price. In the event of any conversions of a portion
of the outstanding Principal Amount pursuant to this Article III, such
conversions shall be deemed to constitute conversions of the outstanding
Principal Amount applying to Monthly Amounts for the remaining Amortization
Dates in chronological order.
 
3.6  Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
this Note shall be subject to adjustment from time to time upon the occurrence
of certain events during the period that this conversion right remains
outstanding, as follows:
 
(a)  Reclassification. If the Company at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.
 
(b)  Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Company in shares of Common Stock, the Fixed Conversion Price
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.
 
(c)  Share Issuances. Subject to the provisions of this Section 3.6, if the
Company shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a Person other than the Holder (except (i) pursuant to Sections
3.6(a) or (b) above; (ii) pursuant to options, warrants, or other obligations to
issue shares outstanding on the date hereof as disclosed to the Holder in
writing; or (iii) pursuant to options that may be issued under any employee
incentive stock option and/or any qualified stock option plan adopted by the
Company) for a consideration per share (the “Offer Price”) less than the Fixed
Conversion Price in effect at the time of such issuance, then the Fixed
Conversion Price shall be immediately reset pursuant to the formula below. For
purposes hereof, the issuance of any security of the Company convertible into or
exercisable or exchangeable for Common Stock shall result in an adjustment to
the Fixed Conversion Price upon the issuance of such securities. Notwithstanding
the immediately foregoing, no adjustment contemplated by this Section 3.6(c)
shall be required if the Company shall make such share issuances as contemplated
by this Section 3.6(c) in aggregate amount not to exceed Five Million Dollars
($5,000,000) in the period beginning September 1, 2005 and ending on March 1,
2006 (the “Additional Financing Transactions”).
 
Other than as expressly stated above, if the Company issues any additional
shares of Common Stock for a consideration per share less than the
then-applicable Fixed Conversion Price pursuant to this Section 3.6 then, and
thereafter successively upon each such issue, the Fixed Conversion Price shall
be adjusted by multiplying the then applicable Fixed Conversion Price by the
following fraction:
 
A + B
 
(A + B) + [((C - D) x B) / C]

                                                       

 
 
A = Total amount of shares convertible pursuant to this Note
 
 
B = Actual shares sold in the offering
 
 
C = Fixed Conversion Price
 
 
D = Offer Price.

 
(d)  Computation of Consideration. For purposes of any computation respecting
consideration received pursuant to Section 3.6(c) above, the following shall
apply:
 
(i)  in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;
 
(ii)  in the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof); and
 
(iii)  upon any such exercise, the aggregate consideration received for such
securities shall be deemed to be the consideration received by the Company for
the issuance of such securities plus the additional minimum consideration, if
any, to be received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
subsections (i) and (ii) of this Section 3.6(d)).
 
3.7  Reservation of Shares. During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note and the Warrant. The Company represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Company agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.
 
3.8  Registration Rights. The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in the Registration Rights
Agreement.
 
3.9  Issuance of New Note. Upon any partial conversion of this Note, upon the
surrender of the original Note outstanding at the time of the conversion, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Company to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid. Subject
to the provisions of Article IV of this Note, the Company shall not pay any
costs, fees or any other consideration to the Holder for the production and
issuance of a new Note.
 
3.10   Holder’s Status. The Holder shall not, by virtue of its status as a
Holder of this Note, be entitled to any rights of a shareholder in the Company,
either at law or equity, and the rights of the Holder are limited to those
expressly set forth in this Note.
 


 
ARTICLE IV  
 
EVENTS OF DEFAULT
 
4.1  Events of Default. The occurrence of any of the following events set forth
in this Section 4.1 shall constitute an event of default (“Event of Default”)
hereunder:
 
(a)  Failure to Pay. The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of five (5) days following the date upon which any such payment was
due.
 
(b)  Breach of Covenant. The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of twenty (20) days
after the occurrence thereof.
 
(c)  Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made and have a Material Adverse Effect.
 
(d)  Default Under Other Agreements. The occurrence of any default (or similar
term) in the observance or performance of any other agreement or condition
relating to any indebtedness or contingent obligation of the Company or any of
its Subsidiaries (including, without limitation, the indebtedness evidenced by
the Subordinated Debt Documentation beyond the period of grace (if any), the
effect of which default is to cause, or permit the holder or holders of such
indebtedness or beneficiary or beneficiaries of such contingent obligation to
cause, such indebtedness to become due prior to its stated maturity or such
contingent obligation to become payable;
 
(e)  Intentionally omitted. ;
 
(f)  Bankruptcy. The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(g)  Judgments. Attachments or levies in excess of $100,000 in the aggregate are
made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$100,000 which shall not have been vacated, discharged, stayed or bonded within
forty five (45) days from the entry thereof;
 
(h)  Insolvency. The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
 
(i)  Change of Control. A Change of Control (as defined below) shall occur with
respect to the Company, unless Holder shall have expressly consented to such
Change of Control in writing. A “Change of Control” shall mean any event or
circumstance as a result of which (i) any “Person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Company (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Parent’s board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
 
(j)  Indictment; Proceedings. The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;
 
(k)  The Purchase Agreement and Related Agreements. (i) An Event of Default
shall occur under and as defined in the Purchase Agreement or any other Related
Agreement, (ii) the Company or any of its Subsidiaries shall breach any term or
provision of the Purchase Agreement or any other Related Agreement in any
material respect and such breach, if capable of cure, continues unremedied for a
period of fifteen (15) days after the occurrence thereof, (iii) the Company or
any of its Subsidiaries attempts to terminate, challenges the validity of, or
its liability under, the Purchase Agreement or any Related Agreement, (iv) any
proceeding shall be brought to challenge the validity, binding effect of the
Purchase Agreement or any Related Agreement or (v) the Purchase Agreement or any
Related Agreement ceases to be a valid, binding and enforceable obligation of
the Company or any of its Subsidiaries (to the extent such persons or entities
are a party thereto);
 
(l)  Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Company shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice; or
 
(m)  Failure to Deliver Common Stock or Replacement Note. The Company’s failure
to deliver Common Stock to the Holder pursuant to and in the form required by
this Note and the Purchase Agreement and, if such failure to deliver Common
Stock shall not be cured within two (2) business days or the Company is required
to issue a replacement Note to the Holder and the Company shall fail to deliver
such replacement Note within seven (7) business days.
 
4.2  Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Company shall pay additional interest on this Note in an
amount equal to the Contract Rate plus seven percent (7%) per annum and all
outstanding obligations under this Note, the Purchase Agreement and each other
Related Agreement, including unpaid interest, shall continue to accrue interest
at such additional interest rate from the date of such Event of Default until
the date such Event of Default is cured or waived.
 
4.3  Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may demand repayment in full of all
obligations and liabilities owing by Company to the Holder under this Note, the
Purchase Agreement and/or any other Related Agreement and/or may elect, in
addition to all rights and remedies of the Holder under the Purchase Agreement
and the other Related Agreements and all obligations and liabilities of the
Company under the Purchase Agreement and the other Related Agreements, to
require the Company to make a Default Payment (“Default Payment”). The Default
Payment shall be one hundred and twenty five percent (125%) of the outstanding
principal amount of the Note, plus accrued but unpaid interest, all other fees
then remaining unpaid, and all other amounts payable hereunder. The Default
Payment shall be applied first to any fees due and payable to the Holder
pursuant to this Note, the Purchase Agreement, and/or the other Related
Agreements, then to accrued and unpaid interest due on this Note and then to the
outstanding principal balance of this Note. The Default Payment shall be due and
payable immediately on the date that the Holder has exercised its rights
pursuant to this Section 4.3.
 
ARTICLE V  
 
MISCELLANEOUS
 
5.1  Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full and irrevocably terminated.
 
5.2  Cumulative Remedies. The remedies under this Note shall be cumulative and
not exclusive of, any rights or remedies otherwise available.
 
5.3  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. .
 
5.4  Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) two (2) days after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
Company at the address provided in the Purchase Agreement executed in connection
herewith, and to the Holder at the address provided in the Purchase Agreement
for such Holder, with a copy to John E. Tucker, Esq., 825 Third Avenue, 14th
Floor, New York, New York 10022, facsimile number (212) 541-4434, or at such
other address as the Company or the Holder may designate by ten days advance
written notice to the other parties hereto. A Notice of Conversion shall be
deemed given when made to the Company pursuant to the Purchase Agreement.
 
5.5  Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
5.6  Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
5.7  Cost of Collection. In case of any Event of Default under this Note, the
Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.
 
5.8  Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
(b)  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
 
(c)  THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
5.9  Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
5.10  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
5.11  Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Company and its Subsidiaries as more fully
described in the Master Security Agreement dated as of the date hereof and (ii)
in the equity interests of the Companies’ Subsidiaries pursuant to the Stock
Pledge Agreement dated as of the date hereof. The obligations of the Company
under this Note are guaranteed by certain Subsidiaries of the Company pursuant
to the Subsidiary Guaranty dated as of the date hereof.
 
5.12  Accredited Investor. The Holder has substantial experience in evaluating,
lending and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Holder must bear the economic risk of this transaction until
the Securities are sold pursuant to: (i) an effective registration statement
under the Securities Act; or (ii) an exemption from registration is available
with respect to such sale. The Holder represents that by reason of its, or of
its management’s, business and financial experience, the Holder has the capacity
to evaluate the merits and risks of its investment in the Note, the Warrant and
the Securities deriving from this transaction, and to protect its own interests
in connection with the transactions contemplated in the Purchase Agreement and
any Related Agreement, and is experienced in evaluating and investing in private
placement transactions of securities of companies in a similar stage of
development. Further, Holder has not lent the monies involved and entered into
this transaction as a result of any form of general advertising, including
advertisements, articles, notices, or other communications in any newspaper,
magazine, or similar media, or telecommunications in connection with the
transactions contemplated in the Purchases Agreement or any Related Agreement.
The Holder represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act
 
5.13  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
[Balance of page intentionally left blank; signature page follows]


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this 27th day of September 2005.
 
XFONE, INC.
 
By:__________________________________
Name: Guy Nissenson
Title: President & CEO
 
WITNESS:
 
__________________________________
 


 




--------------------------------------------------------------------------------




 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of
 
the Secured Convertible Term Note into Common Stock)
 
[Name and Address of Company]
 
The undersigned hereby converts $_________ of the principal due on [specify
applicable Amortization Date] under the Secured Convertible Term Note dated as
of _________, 200__ (the “Note”) issued by XFONE, INC.(the “Company”) by
delivery of shares of Common Stock of the Company (“Shares”) on and subject to
the conditions set forth in the Note.
 
1. Date of Conversion   _______________________
 
2. Shares To Be Delivered:  _______________________
 
[HOLDER]
 
By:_______________________________
Name:_____________________________
Title:______________________________








--------------------------------------------------------------------------------



 
Laurus Master Fund, Ltd.
 
c/o Laurus Capital Management, LLC
825 Third Avenue, 14th Floor
 
New York, New York, 10022






September 27, 2005


Xfone, Inc.
c/o Xfone 018 Ltd.
1 Haodem Street, 3rd Floor
Kiryat Matalon,
Petach Tikva
Israel






Re: Adjustment Provision Waiver Agreement




Reference is made in this letter agreement (this “Agreement”) to that certain
Securities Purchase Agreement, dated as of September 27, 2005 (as amended,
modified or supplemented from time to time, the “Purchase Agreement”), between
Xfone, Inc., a Nevada corporation (“Xfone” or the “Company”), and Laurus Master
Fund, Ltd. (“Laurus”), pursuant to which Xfone issued to Laurus a Secured
Convertible Term Note in the aggregate principal amount of Two Million Dollars
($2,000,000) (as amended, modified or supplemented from time to time, the
"Note"). Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement or the Note, as applicable,
including, without limitation, the meaning of the defined term “Additional
Financing Transactions” as defined in Section 3.6(c) of the Note.


In supplement of, and notwithstanding anything to the contrary set forth in,
Section 3.6(c) of the Note, the provisions relating to the adjustment of the
Fixed Conversion Price set forth in said Section 3.6(c) shall not be applicable
in respect of any shares of Common Stock and/or warrants exercisable for shares
of Common Stock to the extent issued, issuable and/or granted by the Company in
connection with the Additional Financing Transactions by and among the Company
and the original investors (other than Laurus) in respect of such Additional
Financing Transactions (collectively, the “Original Investors”); provided that,
(x) such Additional Financing Transactions shall not be in the form of
convertible indebtedness and (y) the per share price of the Common Stock issued
and/or granted by the Company to the Original Investors pursuant to the terms of
such Additional Financing Transactions on the closing date of each such
transaction shall be no less than $2.25 per share.


Furthermore, in connection with the foregoing and subject to the conditions set
forth herein, in addition to the waiver of the application of Section 3.6(c) of
the Note as contemplated in the paragraph set forth immediately above, Laurus
hereby further agrees in respect of the Additional Financing Transaction, to
waive the application of Section 3.6(c) of the Note to the extent otherwise
applicable to additional shares of Common Stock and/or warrants issued, issuable
and/or granted by the Company to the Original Investors subsequent to the
consummation of such Additional Financing Transactions; provided that, (x) such
issuance and/or grant is expressly required by the terms of such Additional
Financing Transactions (as in effect on the initial closing date of each such
transaction without giving effect to amendments subsequent to such initial
closing date) in response to a reduction in the Fixed Conversion Price (other
than a reduction occurring as a result of application of Section 3.6 of the
Note), (y) such subsequent issuance and/or grant to the Original Investors
occurs within ten (10) business days after a reduction in the Fixed Conversion
Price (other than a reduction occurring as a result of application of Sections
3.6 of the Note) and (z) such subsequent issuance and/or grant to such Original
Investors shall be proportional in economic effect, based on the initial amounts
of such Additional Financing Transactions to which such Original Investors are
party as compared to the amount of the financing extended to the Company
pursuant to the Purchase Agreement and the Related Agreements referred to
therein, to the economic benefit derived by Laurus as a result of such reduction
to the Fixed Conversion Price; such determination by the Company of
proportionality to be reasonably acceptable to Laurus with the foregoing
principal of economic parity in mind.


The Company understands that the Company has an affirmative obligation to make
prompt public disclosure of material agreements and material amendments to such
agreements. It is the Company’s determination that neither this Agreement nor
the terms and provisions of this Agreement, (collectively, the “Information”)
are material. The Company has had an opportunity to consult with counsel
concerning this determination. The Company hereby agrees that Laurus shall not
be in violation of any duty to the Company or its shareholders, nor shall Laurus
be deemed to be misappropriating any information of the Company, if Laurus sells
shares of common stock of the Company, or otherwise engages in transactions with
respect to securities of the Company, while in possession of the Information.


Except as specifically set forth in this Agreement, there are no other
amendments, modifications or waivers to the Note and all of the other forms,
terms and provisions of the Note remain in full force and effect.


From and after the date on which each of the parties hereto shall have signed
and returned to Laurus their respective signature pages to this Agreement, all
references in the Note, the Purchase Agreement and the other Related Agreements
referred to therein to the Note shall be deemed to be a reference to the Note as
modified hereby.


This Agreement (and Xfone’s rights and obligations hereunder and thereunder)
shall not be assignable by Xfone to any person or entity without the prior
written consent of Laurus (and any purported assignment without such consent
shall be null and void). This Agreement may not be amended or waived except by
an instrument in writing signed by Xfone and Laurus. This Agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. This Agreement sets forth the entire agreement between the
parties hereto as to the matters set forth herein and supersede all prior
communications, written or oral, with respect to the matters herein.
 
EACH OF XFONE AND LAURUS HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR CONTEMPLATED BY THIS
AGREEMENT. EACH OF XFONE AND LAURUS HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF
NEW YORK IN CONNECTION WITH ANY DISPUTE RELATED TO THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY OR THEREBY.
* * * *


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.


LAURUS MASTER FUND, LTD.



By:________________________
Name:
Title:



XFONE, INC.



By:________________________
Name: Guy Nissenson
Title: President and CEO
 



